Citation Nr: 9908412	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-44 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder and depressive disorder with substance related 
disorder and alcohol dependence, currently evaluated as 50 
percent disabling.

2.  Entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.29 (1998) based upon a period of 
hospitalization from February 22 to March 17, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to December 
1944.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1993 rating decision of the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO).  This matter was remanded to the RO in 
December 1996 and October 1998 for additional development.

The issue of entitlement to an increased evaluation for an 
anxiety disorder and depressive disorder with substance 
related disorder and alcohol dependence is addressed in the 
Remand portion of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The veteran was hospitalized from February 22, 1993 to 
March 17, 1993 and was treated for alcoholism, hypertension, 
and swelling of the left lower extremity.    


CONCLUSION OF LAW

A temporary total evaluation due to hospitalization from 
February 22, 1993 to March 17, 1993 is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §4.29 
(1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim which is not inherently 
implausible.  The Board is satisfied that all relevant facts 
have been properly developed.  The pertinent hospitalization 
records have been obtained.  No further assistance is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).  

Factual Background

Service connection for psychoneurosis hysterical type, 
symptomatic at discharge was established by an RO rating 
determination in December 1944.  A 50 percent disability 
evaluation was assigned effective December 15, 1944.  The 
award was based upon service medical records showing a 
diagnosis of severe psychoneurosis hysterical type.  

A September 1946 rating decision assigned a 30 percent 
evaluation, effective November 17, 1946, to the service-
connected psychiatric disability which was characterized as 
psychoneurosis, mixed type, competent.  

VA hospitalization records for hospitalization from February 
22, 1993 to March 17, 1993, reflect an Axis I diagnosis of 
alcoholism and an Axis III diagnosis of hypertension.  It was 
noted that the veteran was admitted to the hospital upon the 
recommendation of his girlfriend because of his excessive 
drinking and hallucinations.  The veteran had a long-standing 
history of alcoholism but no previous psychiatric treatment.  
His hypertension was under treatment.  Upon examination, 
mental status was that of an alert, well-orientated, verbal, 
coherent, cooperative 71 year old.  His memory was good for 
recent and remote.  Judgment was impaired.  Intellect was 
average.  The veteran denied having any delusions or 
hallucinations.  He denied suicidal or homicidal ideation.  
His insight was lacking.  The veteran was admitted to 
psychiatry and was observed, assessed, and seen by the 
treatment team.  It was determined that there were three 
treatment problems.  The first problem was the veteran's 
alcohol abuse and hallucinations.  For that, the veteran was 
involved in individual, group, and milieu activity for 
reality orientation and to verbalize the detrimental effect 
of alcoholism.  The veteran was detoxified with anxiolytic 
drugs.  The veteran did very well with the detoxification and 
all of his symptoms subsided.  The veteran's second problem 
was hypertension and his third problem was his swollen left 
lower extremity.  The veteran was treated for those problems.  
Upon discharge, he was stable and was not on psychiatric 
medication. 

In March 1993, the veteran field a claim for an increased 
evaluation for his service-connected psychiatric disability 
and a claim for compensation pursuant to 38 C.F.R. § 4.29 for 
hospitalization from February 22, 1993 to March 17, 1993.   

A June 1997 VA psychiatric examination report reflects an 
Axis I diagnosis of anxiety disorder with depressive 
symptoms, substance related disorder and alcohol dependence, 
and anxiety disorder and depressive disorder related to 
alcohol dependence.  The examiner concluded that it was at 
least as likely as not that the veteran's service-connected 
psychiatric disability chronically worsened his alcoholism. 

In a November 1998 rating decision, service connection was 
established for substance related disorder and alcohol 
dependence as secondary to the veteran's service-connected 
psychiatric disability based upon aggravation.  The veteran's 
service-connected psychiatric disorder was characterized as 
anxiety disorder and depressive disorder with substance 
related disorder and alcohol dependence.  The veteran's claim 
for a temporary total rating pursuant to 38 C.F.R. § 4.29 
were denied.  

Pertinent Law and Regulations

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (1998).  
The temporary total rating will be effective the first day of 
continuous hospitalization and will be terminated effective 
the last day of the month of hospital discharge (regular 
discharge or release to non-bed care) or effective the last 
day of the month of termination of treatment or observation 
for the service-connected disability.  Id. The total hospital 
rating, if convalescence is required, may be continued for 
periods of 1, 2, or 3 months in addition to the period of 
hospitalization.  Id.  Extension of periods of 1, 2 or 3 
months beyond the initial 3 months may be made upon approval 
of the Adjudication Officer.  Id.  

Analysis

In this case, service connection is established for anxiety 
disorder and depressive disorder with substance related 
disorder and alcohol dependence.  A 50 percent evaluation was 
assigned effective March 18, 1993.  

The VA hospitalization records for hospitalization from 
February 22, 1993 to March 17, 1993, reflect an Axis I 
diagnosis of alcoholism and an Axis III diagnosis of 
hypertension.  The hospital records indicate that the veteran 
was admitted to the hospital upon the recommendation of his 
girlfriend because of his excessive drinking and 
hallucinations.  The veteran was admitted to psychiatry and 
was observed, assessed, and seen by the treatment team.  The 
hospital records indicate that the veteran had three 
treatment problems.  The first problem was the veteran's 
alcohol abuse and hallucinations.  The veteran underwent 
individual, group, and milieu activity for reality 
orientation and to verbalize the detrimental effect of 
alcoholism and detoxification.  The veteran's second problem 
was hypertension and his third problem was his swollen left 
lower extremity; he was treated for those problems.  There is 
no evidence that the veteran underwent treatment of his 
anxiety disorder or his depressive disorder.  Upon discharge, 
the veteran was stable and he was not on psychiatric 
medication. 

The hospitalization records reflect treatment of the service-
connected alcohol dependence.  There is no indication in the 
records that the veteran was treated for his service-
connected anxiety disorder or his depressive disorder.  The 
hospital records also reflect treatment of hypertension and 
swelling of the lower left extremity.  The Board notes that 
service connection is not in effect for those disabilities.   

The Court of Appeals for Veterans Claims (Court) held in 
Barela v. West, 11 Vet. App. 280 (1998), that 38 U.S.C.A. 
§ 1110, by its terms, prohibits the payment of "compensation" 
for disability due to alcohol and drug abuse; it does not 
prohibit service connection.  See Barela v. West, 11 Vet. 
App. 280 91998).  Thus, for claims filed after October 31, 
1990, the VA is prohibited from paying compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  See Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101- 508, § 8052, 104 Stat. 1388, 1388-351; 
VAOPGCPREC 2-97; VAOPGCPREC 2-98.  

The payment of compensation is prohibited whether the claim 
is based on direct service connection or, under 38 C.F.R. § 
3.310(a), on secondary service connection of a disability 
proximately due to or a result of a service-connected 
condition.  Further, compensation is prohibited regardless of 
whether compensation is claimed on the basis that a service-
connected disease or injury caused the disability or on the 
basis that a service-connected disease or injury aggravated 
the disability.  Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101- 508, § 8052, 104 Stat. 1388, 1388-351; 
VAOPGCPREC 2-97.  Furthermore, claims for increased rating 
filed after October 31, 1990 are subject to the aforesaid 
amendments.  VAOPGCPREC 
2-98. 

Although the evidence of record shows that the veteran was 
hospitalized in excess of 21 days for his service-connected 
alcohol dependence, the payment of compensation for a 
disability due to alcohol abuse is prohibited.  Thus, the 
veteran's claim for a temporary total rating pursuant to 
38 C.F.R. § 4.29 for hospitalization from February 22 to 
March 17, 1999 is denied.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 4.29. 
ORDER

Entitlement to a temporary total evaluation pursuant to 
38 C.F.R. § 4.29 based on hospitalization from February 22, 
1993 to March 17, 1993 is denied.  


REMAND

Review of the record reveals that additional development is 
needed with respect to the issue of entitlement to an 
increased evaluation for anxiety disorder and depressive 
disorder with substance related disorder and alcohol 
dependence.  As noted above, in a November 1998 rating 
decision, service connection was established for substance 
related disorder and alcohol dependence as secondary to the 
veteran's service-connected anxiety disorder and depressive 
disorder.  This determination was based upon the findings of 
a June 1997 VA psychiatric examination.  

The June 1997 VA psychiatric examination report indicates 
that the Axis I diagnosis was anxiety disorder with 
depressive symptoms, substance related disorder and alcohol 
dependence, and anxiety disorder and depressive disorder 
related to alcohol dependence.  The examiner noted that the 
veteran's current Global Assessment of Functioning (GAF) 
score, as related to his psychiatric disability only, was 55.  
However, the examiner also stated that the GAF score was 55 
because the veteran's alcoholism continued to produce 
symptoms of anxiety and depression.  The examiner noted that 
the veteran reported that he had been abstinent however, the 
duration of the abstinence was in question.  The examiner 
indicated that the veteran's alcoholism seemed to be in 
hiatus due to the veteran's serious medical condition 
associated with his alcoholism.  

The Board finds that further psychiatric examination is 
needed, since it is not clear from the medical evidence of 
record, including the June 1997 VA examination, which 
symptoms are associated with the veteran's anxiety disorder, 
depressive disorder, and alcohol dependence.  The evidence of 
record indicates that the veteran has anxiety and depression 
due to his alcoholism, in addition to having an anxiety 
disorder and a depressive disorder.  The Board finds that the 
symptomatology due to each disorder must be clarified, if 
possible, since compensation for a disability due to alcohol 
abuse is prohibited.  See Barela, supra.   

Accordingly, the claim is REMANDED for the following:

1.  The appellant should be permitted to 
submit any additional evidence that is 
pertinent to the issue on appeal.  He 
should also be requested to provide the 
complete names, addresses, and dates of 
treatment of any physicians or 
facilities, including VA, that have 
treated him for his service-connected 
psychiatric disability since 1997.  Then, 
with authorization from the appellant, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
appellant which are not currently of 
record.  The appellant should be asked to 
sign any necessary consent forms for 
release of his private medical records.

2.  The veteran should be afforded a VA 
psychiatric examination by a board 
certified specialist, if available, to 
determine the nature and severity of the 
veteran's anxiety disorder and depressive 
disorder with substance related disorder 
and alcohol dependence.  All appropriate 
tests and studies should be performed and 
all findings should be reported in 
detail.  If there are other psychiatric 
disorders found, in addition to the 
service-connected anxiety disorder and 
depressive disorder with substance 
related disorder and alcohol dependence, 
the examiner should reconcile the 
diagnoses and specify which symptoms are 
associated with each of the disorders.  
The examiner should specify which 
symptomatology is associated with the 
substance related disorder and the 
alcohol dependence and which 
symptomatology is associated with the 
anxiety disorder and depressive disorder.  
If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  The claims 
folder, as well as a copy of the amended 
rating criteria, should be made available 
to the examiner for review prior to the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF), only as it relates to the 
veteran's service-connected anxiety 
disorder and depressive disorder and 
include a definition of the numerical 
code assigned.
  
3.  The RO should review all of the 
additional evidence and readjudicate the 
claim of entitlement to an increased 
evaluation for anxiety disorder and 
depressive disorder with substance 
related disorder and alcohol dependence.  
The RO should consider the claim under 
the old and new regulations pertaining to 
the evaluation of psychiatric disorders.  
The RO should apply the regulatory 
criteria most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO should explain to the 
veteran which criteria were used in 
rating the disabilities and why the 
selected criteria are more favorable to 
the veteran. 
 
If any benefit sought remains denied, the appellant and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
appellant and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the appellant until he 
is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 

- 6 -


- 1 -


